Citation Nr: 1647022	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for residuals of laryngeal cancer before September 17, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from November 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VA RO that granted service connection for larynx cancer and assigned an initial noncompensable evaluation.

This appeal has previously been before the Board, most recently in June 2015.  The Board finds that its remand instructions have been substantially complied with, and it will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A November 2015 rating decision increased the evaluation of the Veteran's residuals of laryngeal cancer to 100 percent effective as of September 17, 2015.


FINDING OF FACT

Before September 17, 2015, the Veteran's residuals of laryngeal cancer resulted in symptoms approximating a Forced Expiratory Volume in one second (FEV-1) of less than 40 percent of the expected value.


CONCLUSION OF LAW

Before September 17, 2015, the criteria for a 100 percent rating for residuals of laryngeal cancer have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board is granting a 100 percent rating for residuals of laryngeal cancer throughout the period on appeal.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary in this case.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In this case, the Veteran's residuals of laryngeal cancer has been rated based on residuals of laryngeal trauma, which, in pertinent part, provides that a 100 percent rating is warranted with an FEV-1 less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction, or permanent tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6520 (2016).

Turning to the facts in this case, the Veteran was diagnosed with a squamous cell carcinoma of both vocal cords in October 2006, and he completed radiation therapy in December 2006.  The Veteran filed his claim of entitlement to service connection in August 2007.  

While treatment records following the Veteran's radiation treatment showed that his laryngeal cancer did not itself recur, the record suggests that the Veteran experienced resulting difficulties with respiration.  For example, in September 2008, it was noted that the Veteran was "virtually asymptomatic" without voice problems or swallowing difficulties, though it was also noted that the Veteran had lost some physical stamina following his 2006 treatment.  A separate treatment record from September 2008 indicated that the Veteran had experienced occasional shortness of breath since his 2006 radiation therapy.  

The Veteran underwent an examination for VA compensation and pension purposes in February 2012, at which time it was found that the Veteran's laryngeal cancer had not recurred.  The Board notes, however, that the Veteran was not provided with pulmonary function testing (PFT) at the time of this examination.  

In a September 2015 pulmonary consultation, it was noted that the Veteran had not previously undergone a PFT, but the pulmonologist observed that a March 2015 laryngoscopy showed changes consistent with radiation therapy.  The pulmonologist noted that the Veteran had frequent exacerbations of symptoms that were "more complicated" than chronic obstructive pulmonary disease (COPD) alone, with a concurrent upper airway component secondary to vocal cord edema, restriction, and bacterial and fungal laryngitis.   

The Veteran underwent a VA examination in September 2015, at which time the examiner found that the Veteran's residuals of laryngeal cancer resulted in hoarseness, swallowing dysfunction, and frequent upper respiratory illness.  The examiner found that the Veteran's residuals of laryngeal cancer increased the frequency and severity of the Veteran's symptoms of COPD due to airway constriction, fungal infections in the larynx, and swallowing dysfunction causing the aspiration of food and fluids into the lungs.  The examiner could not make a clear distinction between the Veteran's non-service-connected COPD symptoms and his service-connected symptoms resulting from his laryngeal cancer.

October 2015 pulmonary function testing (PFT) showed the following pre-bronchodilator values, with each value measuring the percentage of predicted results: Forced Vital Capacity (FVC) 31.8 percent, FEV-1 21 percent; FEV1/FVC 51 percent, and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method 31.9 percent.  Post-bronchodilator results were as follows: FVC 43 percent, FEV-1 22.5 percent, and FEV1/FVC 40 percent.  The Veteran was found to have a severe reduction of airflow rates indicating an airflow obstruction, and the Veteran's diffusing capacity was severely reduced.  

Turning to an analysis of these facts, the Board notes that a November 2015 rating decision increased the evaluation of the Veteran's residuals of laryngeal cancer to 100 percent effective as of the date of the September 2015 examination.  The Board agrees that the Veteran's October 2015 PFT results, particularly his post-bronchodilator FEV-1 result of 22.5 percent, is consistent with a 100 percent rating under the Diagnostic Code applicable to residuals of laryngeal trauma.  See 38 C.F.R. § 4.97, Diagnostic Code 6520 (2016).  

With that said, the Board finds that this 100 percent rating should extend back to the Veteran's original date of claim, rather than to the currently-assigned date of September 2015.  While no PFTs were conducted before October 2015, the Veteran complained of shortness of breath associated with his 2006 radiation treatment well before September 2015 (for example in September 2008).  Additionally, the September 2015 examiner found to be a "competent and reliable historian."  Given the medical and lay evidence of record, specifically the Veteran's contentions of experiencing breathing difficulties since his 2006 radiation treatment, the Board finds it to be most likely that the Veteran's breathing impairment, which the September 2015 examiner associated with residuals of laryngeal cancer, has continued throughout the period on appeal. 

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board grants a 100 percent rating for residuals of laryngeal cancer for the entire appeal period.  In light of the Board's assignment of a 100 percent schedular rating for the entirety of the Veteran's appeal, the potential assignment of an extraschedular rating is rendered moot.

Additionally, the Board acknowledges that assigning a total schedular rating does not necessarily render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  More specifically, however, the issue of TDIU is not moot when it could be granted for a disability other than the disability for which a 100 percent rating is in effect because there would be no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  In this case, however, the facts demonstrate that any possible claim for TDIU would be based on the Veteran's residuals of laryngeal cancer, which is now rated 100 percent throughout the period on appeal.  Thus, under these circumstances, the TDIU claim is moot.


ORDER

Before September 17, 2015, a rating of 100 percent for the Veteran's residuals of laryngeal cancer is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


